



EXHIBIT 10-10


SCHEDULE OF MORTGAGES OR DEEDS OF TRUST GRANTED BY GANNETT SUBSIDIARIES


The following Schedule identifies the material details in which the applicable
mortgage or deed of trust granted by a Gannett subsidiary to JPMorgan Chase
Bank, N.A., as Administrative Agent, pursuant to the Credit Agreement, dated as
of June 29, 2015, as amended, among Gannett Co., Inc., as Borrower, JPMorgan
Chase Bank, N.A., as Administrative Agent, PNC Bank, N.A. and U.S. Bank National
Association, as Co-Syndication Agents, and the other lenders party thereto,
differ from the Form of Mortgage (Exhibit 10.24 to the Company’s Quarterly
Report on Form 10-Q for the quarter ended September 27, 2015) or Form of Deed of
Trust (Exhibit 10.25 to the Company’s Quarterly Report on Form 10-Q for the
quarter ended September 27, 2015) previously filed:




MORTGAGES


 
 
 
 
 
PROPERTY ADDRESS
MORTGAGOR NAME
OWNERSHIP INTEREST
AMOUNT SECURED
525 W. Broadway, Louisville, Kentucky
The Courier-Journal, Inc.
Fee
$15,000,000
6200 Metropolitan Parkway, Sterling Heights, Michigan
Detroit Newspaper Partnership, L.P.
Fee
$14,000,000
8278 Georgetown Road, Indianapolis, Indiana
Gannett Satellite Information Network, LLC
Fee
$8,000,000
950 W. Basin Road, Newcastle, Delaware
Gannett Satellite Information Network, LLC
Fee
$7,500,000
1100 Immokalee Road and 9790 Bentgrass Bend, Naples Florida
Scripps NP Operating, LLC
Fee
$20,034,053*
4101 W. Burnham Street, 332 and 333 W. State Street and 330-340 W. Kilbourn
Avenue, Milwaukee, Wisconsin
Journal Sentinel, Inc.
Fee
$28,105,600*



*Contain changes to current security instrument form for state specific
provisions required by local law and to conform release/termination provision to
language in form of Deed of Trust.




DEEDS OF TRUST


 
 
 
 
 
PROPERTY ADDRESS
GRANTOR NAME
OWNERSHIP INTEREST
AMOUNT SECURED
22600 N. 19th Avenue, Deer Valley, Arizona
Phoenix Newspapers, Inc.
Fee
$8,700,000
2332 New Sentinel Drive, Knoxville, Tennessee
Scripps NP Operating, LLC
Fee
$11,400,000*



1

--------------------------------------------------------------------------------







*Contain changes to current security instrument form for state specific
provisions required by local law.


2